Citation Nr: 0617274	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1961 to 
November 1964; from February 1965 to February 1968; and from 
December 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2002 the veteran testified at a personal hearing at 
the RO and in September 2004 the veteran testified via 
videoconference at a Board hearing.

At his December 2002 personal hearing at the RO, the veteran 
stated that he wished to withdraw his appeals for entitlement 
to service connection for a lumbosacral spine disability and 
for residuals of a leg injury.  Therefore, these issues are 
no longer considered to be in appellate status and are not 
before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A cardiovascular disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a cardiovascular disability 
otherwise related to such service.

3.  An acquired psychiatric disability was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is an acquired psychiatric 
disability otherwise related to such service



CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  An acquired psychiatric disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in 
September 2001 and issued the rating decision which was the 
initial denial of the veteran's claims in August 2002.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001 and October 2003 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  In the letters, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The Board 
also notes that the letters implicitly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
appellant must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
has alleged no prejudice as a result of this error.  
Moreover, as the decision finds that the preponderance of the 
evidence is against the appellant's claims, any question as 
to the appropriate effective date or disability rating to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the veteran.  The record includes 
service medical records and private medical records.  The 
Board notes that the veteran has not been examined in 
connection with his claims; however, for the following 
reasons, the Board finds that VA examinations are not 
warranted in the instant case.  

The record includes service medical records which 
affirmatively show that cardiovascular complaints or 
diagnoses were not noted by medical personnel during active 
duty service.  Additionally, the veteran's November 1978 
separation examination report shows that the veteran denied 
any shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, and any heart trouble in 
general.  The November 1978 examination report also shows 
that the veteran's cardiovascular system was clinically 
evaluated as normal.  There is competent medical evidence of 
a current cardiovascular disability; however, with no 
evidence of any in-service cardiovascular symptoms, 
complaints or diagnoses, or post-service cardiovascular 
problems until 1982, more than four years after discharge 
from active duty service, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  

As for the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, the Board 
acknowledges that the veteran has not been provided with a VA 
examination in relation to this claim.  The Board notes that 
the veteran's service medical records show that the veteran 
had a psychiatric consultation in February 1964; however, the 
consultation report shows that the veteran had no signs of 
mental illness on presentation and that the examiner 
expressly stated that no evidence of psychiatric disease was 
found.  Additionally, the veteran's remaining service medical 
records are devoid of complaints of psychiatric problems and 
his November 1978 discharge examination report shows that the 
veteran expressly denied any depression, excessive worry or 
nervous trouble of any sort.  Under the circumstances, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for certain chronic diseases, such as 
cardiovascular disease and psychoses, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Cardiovascular Disability

The veteran testified during his September 2004 Board hearing 
that his current heart disease began during his active duty 
service.  The veteran has also submitted numerous medical 
articles on the origins of cardiovascular disease.  

Private medical records confirm that the veteran has been 
diagnosed and treated for cardiovascular disease since 
approximately 1982; however, the veteran's service medical 
records are negative for complaints or diagnoses of any 
cardiovascular disability during active duty service.  
Additionally, the veteran's November 1978 discharge 
examination report shows that not only did the veteran 
expressly deny symptoms of heart disease, the report also 
reflects that no cardiovascular disease was noted on clinical 
examination.  In short, although there is evidence of a 
current cardiovascular disability, there is no evidence of 
any cardiovascular disease during active duty service or 
within the one year period following discharge from active 
duty service.  As such, entitlement to service connection for 
a cardiovascular disability is not warranted.  

Psychiatric Disability

The veteran contends that his current psychiatric illness had 
its onset during his active duty service.  He has also 
submitted several medical articles on psychiatric illness.  
The veteran's service medical records reflect that he 
underwent a psychiatric evaluation in February 1964; however, 
the consultation report shows that the veteran exhibited no 
signs of mental illness on examination and that the examiner 
stated that no psychiatric disease was found.  Moreover, the 
veteran's remaining service medical records are silent for 
psychiatric complaints or diagnoses.  Additionally, the 
veteran's November 1978 discharge examination report shows 
that he expressly denied any symptoms of depression, 
excessive worry and nervous trouble of any sort and that no 
psychiatric illness was found on examination.  Finally, the 
Board notes that there is no evidence of any psychiatric 
illness in the one year period following the veteran's 
discharge from active duty service.

Thus, there is no evidence of psychiatric disease during 
active duty service or within the one year presumptive period 
following discharge from active duty service.  As such, 
entitlement to service connection for an acquired psychiatric 
disability is not warranted.

Conclusion

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
However, in the present case an examination is not required 
since the evidence fails to indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service.

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's cardiovascular and psychiatric 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Hence, any lay assertions in this regard have 
no probative value.

Additionally, the Board observes that in case of Mattern v. 
West, 12 Vet. App. 222 (1999), the Court noted that generic 
information in a medical journal or treatise can provide 
important support for a veteran's claim when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence can discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
objective facts . . . ."  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  Here, the medical authority proffered by the 
appellant is not combined with an opinion of a medical 
professional.  Moreover, the articles do not discuss generic 
relationships between the veteran's symptoms of 
cardiovascular disease and psychiatric disability with a 
degree of certainty such that, under the facts of this case, 
there is a plausible causality based upon objective facts.  
See Wallin, supra.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of a cardiovascular disability and an 
acquired psychiatric disability. The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


